internal_revenue_service number release date index number -------------------- ---------------------------------- ------------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number -------------------- refer reply to cc corp b05 plr-149958-12 date date legend distributing -------------------------------------------------------------------------------- ------------------------------ distributing -------------------------------------------------------------------------------- ----------------------- distributing ------------------------------------------------------------------------------------------- ---------------------- distributing ------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- distributing ----------------------------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------- distributing ----------------------------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------- distributing ----------------------------------------------------------------------------- ------------------------------------------------------------------------- --------------------------------------------- plr-149958-12 distributing ----------------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------- distributing ----------------------------------------------------------------------------- ---------------------------------------------------------------------- ------------------------------------------ controlled ----------------------------------------------------------------------------- --------------------------- controlled ----------------------------------------------------------------------------- --------------------------- controlled -------------------------------- ----------------------------------------------------------------------------- ---------------------------------------------------------------------- controlled ----------------------------------------------------------------------------- -------------------- controlled ---------------------------------------------------------------------------------------------- -------------------------------- sub ----------------------------------------------------------------------------- ---------------------------------------- sub ---------------------------------------------------------------------------------------------- ---------------------------- sub ----------------------------------------------------------------------------- --------------------------------------------------- ------------------------------ sub ----------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------- ---------------------------------------- sub ----------------------------------------------------------------------------- ---------------------------------------------------------- plr-149958-12 sub ----------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ----------------------------------------------------------------------- --------------------------------------- ----------------------------------------------------------------------------- sub ----------------------------------------------------------------------------- ----------------------------------------- sub ----------------------------------------------------------------------------- ----------------------------------------------- sub ----------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------ sub ----------------------------------------------------------------------------- sub --------------------------------- ----------------------------------------------------------------------------- sub ---------------------------------------------------------------------------------- -------------------------------------------------- sub ------------------------------- ----------------------------------------------------------------------------- sub ----------------------------------------------------------------------------- ------------------- ----------------------------------------------------------------------- ------------------------ ------------------------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------------------------------------------------------------ -- ------------------------------------------------------------------------------------------------------ fsub ------------------------------------------------------------------------------------------------ ------------------------------------------- fsub fsub plr-149958-12 fsub -------------------------------------------------------------------------------- ------------------------------------------------------ fsub ------------------------------------- ---------------------------------------------------------------------------------- fsub ----------------------------------------------------------------------------- ---------------------------------------------- pr sec_1 ---------------------------------------------------------------------------------------------- ----------------------------------------- pr sec_2 ----------------------------------------------------------------------------- ------------------------------------------------- dre ------------------------------------------------------------------------------------------------ --------------------------------- dre ---------------------------------------------------------------------------------------------- --------------------------------------- dre ----------------------------------------------------------------------------- -------------------------------------------- dre ---------------------------------------------------------------------------------------------- ----------------------------------- dre ----------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- dre ---------------------------------------------------------------------------------------------- ---------------------------------- dre ---------------------------------------------------------------------------------------------- ---------------------------------------------------- dre ----------------------------------------------------------------------------- ------------------------------------------------------ dre ----------------------------------------------------------------------------- ------------------------------------------ plr-149958-12 busine sec_3 dres ----------------------------------------------------------------------------- ------------------------------------------------------- dre ----------------------------------------------------------------------------- --------------------------------------------- dre ----------------------------------------------------------------------------- ------------------------------------------------ dre ----------------------------------------------------------------------------- -------------------------------------------- dre ----------------------------------------------------------------------------- ------------------------------------------------- dre ----------------------------------------------------------------------------- --------------------------------------------------------------- dre ----------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------- ----------------------------------------------------------------------------- dre ----------------------------------------------------------------------------- -------------------------------------------- dre ---------------------------------------------------------------------------------------------- ---------------------- dre ----------------------------------------------------------------------------- --------------------------- dre ----------------------------------------------------------------------------- ----------------------------- busine sec_1 busine sec_2 -------------------------------------- --------------------------------- busine sec_3 ----------------------------------------------------------- ------------------------------------------------------------------------ sub business --------------------------- plr-149958-12 sub business sub business ------------------------------- ----------------- fsub business ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - ---------- fsub business pr sec_1 business pr sec_2 business busine sec_3 dres business state a country a country b ------------------------------------------------------ ---------------- ---------------------------- ---------------- -------------- ------------- ------------ ----------------------------------------------------------------------- shareholder a -------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ shareholder b ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----- ---------------------- date date date date a ------------------------ -------------------- --------------------------- --------------------------- ------ plr-149958-12 b c d e f g h i j k l m n o p q r s t u v w ---- -- ------ ------ -- ---- ------ ---- ---- ---- ---- ------ ---- ---- -------- -------- ------ ---- ---- ------ -------- -------- plr-149958-12 x y z aa -------- ---- -- ---- dear ------------------ this letter responds to a letter dated date submitted by your authorized representatives requesting rulings with respect to the federal_income_tax consequences of a proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a publicly traded state a corporation is the parent of a worldwide group of entities the distributing worldwide group and is also the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return the distributing worldwide group is engaged primarily in busine sec_1 and busine sec_2 distributing has a single class of nonvoting common_stock the distributing class a common and a single class of voting common_stock the distributing class b common outstanding as of date distributing through sec filings identified four plr-149958-12 shareholders that owned ------percent or more of the distributing class a common as of date shareholder a owned approximately a percent of distributing class b common and b percent of the total value of the outstanding_stock in distributing and shareholder b owned approximately c percent of the distributing class b common in addition sub and sub own distributing class a common and dre dre and dre own both distributing class a common and distributing class b common dre dre and dre collectively are referred to as the country a shareholders distributing owns all of the equity interests in sub and distributing each a state a corporation dre a country b entity dre a state a limited_liability_company and dre a country a entity dre dre and dre are disregarded as entities separate from distributing for federal_income_tax purposes distributing owns an approximately d percent interest in sub and an approximately e percent interest in sub each a state a corporation sub owns all of the interests in dre a state a limited_liability_company which owns all of the stock of sub a state a corporation dre is disregarded as an entity separate from sub for federal_income_tax purposes sub owns all of the stock of sub a state a corporation sub directly conducts the sub business which is part of busine sec_2 distributing owns all of the stock of sub and distributing each a state a corporation sub directly conducts the sub business which is part of busine sec_1 sub owns all of the interests in dre a state a limited_liability_company and sub a state a corporation dre is disregarded as an entity separate from sub for federal_income_tax purposes dre owns all of the stock of sub a state a corporation which owns all of the stock of fsub a country a corporation fsub directly conducts the fsub business which is part of busine sec_1 sub owns all of the stock of fsub a country a corporation fsub directly conducts the fsub business which is part of busine sec_1 distributing owns all of the stock of distributing a state a corporation which owns all of the stock of distributing a state a corporation which owns all of the interests in controlled and sub each a state a corporation sub directly conducts the sub business which is part of busine sec_1 controlled and distributing own f percent and g percent respectively of the interests in pr sec_1 a state a limited_liability_company treated as a partnership for federal_income_tax purposes pr sec_1 directly conducts the pr sec_1 business which is part of busine sec_1 sub owns all of the stock of sub a state a corporation and all of the common_stock and approximately h percent of the preferred_stock of distributing a state a corporation sub owns the remaining preferred_stock of distributing distributing owns approximately i percent of the stock of sub distributing also owns all of the interests in sub a state a corporation dre a state a limited_liability_company plr-149958-12 dre a state a limited_liability_company and sub a state a corporation dre and dre are disregarded as entities separate from distributing for federal_income_tax purposes dre owns j percent of the stock of fsub a country b corporation sub owns the remaining k percent of the stock of fsub dre owns an approximately l percent interest in fsub a country a entity that is treated as a corporation for federal_income_tax purposes distributing owns the remaining approximately m percent interest in fsub fsub owns all of the interests in dre a country a entity which owns all of the interests in dre a country a entity which owns all of the stock of distributing a country a corporation dre and dre are each disregarded as an entity separate from fsub for federal_income_tax purposes dre owns an indirect n percent interest in pr sec_2 a country a entity treated as a partnership for federal_income_tax purposes and distributing owns the remaining o percent interest in pr sec_2 directly pr sec_2 directly conducts the pr sec_2 business which is part of busine sec_2 dre acquired a portion of its interest in pr sec_2 from an unrelated third party on date distributing owns p percent of the stock in distributing a country a corporation distributing owns all of the interests in the busine sec_3 dres the busine sec_3 dres are each disregarded as an entity separate from distributing and certain of the busine sec_3 dres directly conduct the busine sec_3 dres business which is part of busine sec_2 dre owns a q percent interest in fsub a country a corporation distributing owns the remaining r percent interest in fsub fsub owns all of the interests in dre a country a entity and sub a state a corporation dre is disregarded as an entity separate from fsub for federal_income_tax purposes dre owns an s percent interest in dre a country a entity fsub owns the remaining t percent interest in dre dre is disregarded as an entity separate from fsub for federal_income_tax purposes dre owns all of the interests in dre a country a entity and sub a state a corporation dre is disregarded as an entity separate from fsub for federal_income_tax purposes dre also owns approximately u percent of the stock of fsub a country a corporation dre owns approximately v percent of the stock of fsub and certain busine sec_3 dres collectively own the remaining approximate w percent of the stock of fsub fsub owns all of the interests in dre a country a entity and x percent of the stock of distributing dre is disregarded as an entity separate from fsub for federal_income_tax purposes dre owns all of the stock of sub a state a corporation which owns all of the interests in dre a country a entity dre is disregarded as an entity separate from sub for federal_income_tax purposes sub owns all of the interests in dre a country a entity that is disregarded as an entity separate from sub for federal_income_tax purposes sub owns all of the interests in dre a country a entity that is disregarded as an entity separate from sub for federal_income_tax purposes sub sub and sub are collectively referred to as the u s shareholders plr-149958-12 the taxpayer has submitted financial information indicating that each of the fsub business busine sec_3 dres business pr sec_1 business fsub business pr sec_2 business sub business sub business and sub business operations has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer will rely on these businesses to satisfy the active_trade_or_business_requirement of sec_355 for the distributions seeking qualification under sec_355 distributing has determined that the separation of busine sec_2 from busine sec_1 will allow each company to i focus on and pursue distinct strategic priorities and industry- specific opportunities that would maximize each company’s long-term potential and increase flexibility ii have greater flexibility to create tailored capital structures and allocate and deploy resources in a manner consistent with each company’s strategic objectives including return_of_capital and investment opportunities iii create equity- based compensation programs to better reflect the specific business objectives goals and financial performance of each business iv enhance share value and create separate acquisition currencies to increase each company’s flexibility to optimize its capital structure and financial capacity to pursue future acquisitions and v have the potential to raise more capital through more tailored equity ownership which as pure- play companies should allow more accessibility to research analysis proposed transaction for what are represented to be valid business reasons the following transaction has been proposed to accomplish the separation of busine sec_2 from busine sec_1 i ii iii iv v certain members of the distributing worldwide group participating in the proposed transaction will satisfy outstanding intercompany balances prior to the external distribution defined below sub will sell the stock of fsub to distributing in exchange for a note fsub will elect to be classified as disregarded as an entity separate from distributing for federal_income_tax purposes on date distributing formed controlled a state a limited_liability_company that is classified as disregarded as an entity separate from distributing for federal_income_tax purposes controlled will form dre a state a limited_liability_company that will be classified as disregarded as an entity separate from distributing for federal_income_tax purposes plr-149958-12 vi vii viii controlled and dre will form distributing a country a entity that will be classified as disregarded as an entity separate from distributing for federal_income_tax purposes distributing will form dre a country a entity that will elect to be classified as disregarded as an entity separate from distributing for federal_income_tax purposes dre will form dre a country a entity that will elect to be classified as disregarded as an entity separate from distributing for federal_income_tax purposes ix dre will form controlled a country a corporation controlled contributions and distributions x xi xii xiii xiv xv distributing will sell its interests in the busine sec_3 dres to controlled in exchange for two notes note and note note will equal the value of the w percent interest the busine sec_3 dres hold in fsub note will equal the value of the busine sec_3 dres less the note amount the busine sec_3 dres will sell their w percent interest in fsub to distributing in exchange for note the busine sec_3 dres will distribute note to controlled and note will be cancelled distributing will distribute note to distributing in exchange for a portion of its stock distributing will sell its busine sec_3 business to controlled in exchange for a note note distributing will distribute note and note through dre and dre to fsub fsub will distribute note and note directly and through dre to distributing and distributing will contribute note and note through its subsidiaries to controlled note and note will be cancelled steps x through xii and steps xiv through xv are collectively referred to as the first controlled contribution and distribution steps xiii through xv are collectively referred to as the second controlled contribution and distribution fsub reorganization plr-149958-12 xvi xvii distributing will contribute its interests in fsub and dre to controlled controlled will contribute its interests in fsub and dre to distributing and dre respectively dre will contribute its interest in dre to distributing distributing will elect to be classified as a corporation for federal_income_tax purposes and fsub will elect to be classified as disregarded as an entity separate from distributing for federal_income_tax purposes collectively the fsub reorganization controlled contribution and distributions xviii distributing will form controlled a country a corporation xix xx xxi sub will sell the stock of fsub to controlled in exchange for a note fsub will elect to be disregarded as an entity separate from controlled for federal_income_tax purposes distributing will transfer its r percent interest in fsub its remaining stock interest in distributing and other busine sec_1 assets if any to controlled distributing will then sell the stock of controlled to dre in exchange for a note note distributing will distribute note through dre and dre to fsub and fsub will distribute note directly and through dre to distributing xxii distributing will distribute note directly and through dre and controlled to distributing xxiii distributing will contribute note to dre and note will be canceled steps xx through xxiii are collectively referred to as the controlled contribution distribution and distribution u s internal restructuring xxiv sub will liquidate into sub xxv sub will merge with and into distributing pursuant to state a law with distributing surviving the merger the sub merger plr-149958-12 xxvi sub will convert to a limited_liability_company pursuant to state a law and will be disregarded as an entity separate from distributing for federal_income_tax purposes xxvii sub will convert to a limited_liability_company pursuant to state a law and will be disregarded as an entity separate from distributing for federal_income_tax purposes controlled contribution and distributions xxviii distributing will transfer its g percent interest in pr sec_1 to controlled the controlled contribution xxix xxx xxxi distributing will distribute the stock of controlled to distributing distribution distributing will distribute the stock of controlled to distributing distribution distributing will distribute the stock of controlled to distributing distribution xxxii distributing will distribute the stock of controlled to distributing distribution xxxiii controlled will convert to a limited_liability_company pursuant to state a law and will be disregarded as an entity separate from distributing for federal_income_tax purposes the controlled conversion distribution xxxiv distributing will recapitalize into two classes of voting common_stock distributing class a common and distributing class b common the distributing class a common will represent at least percent of the total combined voting power of all distributing classes of stock entitled to vote xxxv distributing will distribute the distributing class a common on a non-pro rata basis to sub in exchange for all of sub 11’s distributing stock_distribution distributing contribution and sub contribution plr-149958-12 xxxvi distributing will contribute the distributing class b common to distributing together with step xl the distributing contribution xxxvii distributing will contribute the distributing class b common to sub the sub contribution sub merger xxxviii distributing will form a merger subsidiary merger sub xxxix merger sub will merge with and into sub with sub surviving the merger the minority sub shareholders will receive distributing class a common in exchange for their shares in sub distributing contribution xl distributing will contribute the stock of sub all of its interests in dre and certain intercompany accounts to distributing together with step xxxvi the distributing contribution sub exchange xli distributing will form sub a state a corporation and will contribute its interests in dre and dre its stock in sub and its interests in dre to sub in exchange for the common_stock and non-voting preferred_stock of sub the non-voting preferred_stock will provide for cumulative cash dividends of y per year and will be callable after z years or redeemable after aa years at the election of the holder distributing will sell all of the sub non-voting preferred_stock to an unrelated party pursuant to a binding commitment the sub exchange controlled contribution and distribution xlii distributing will form controlled a state a corporation and will contribute the stock of sub and other busine sec_2 assets to controlled in exchange for the common_stock of controlled the controlled contribution xliii distributing will distribute the stock of controlled to distributing distribution controlled contribution plr-149958-12 xliv controlled will convert to a state a corporation together with step xlvi below the controlled contribution controlled merger xlv controlled will merge into controlled with controlled surviving pursuant to state a law the controlled merger external distribution xlvi xlvii distributing will contribute an amount of cash determined by its board_of directors cash contribution amount and the stock of other corporations related to busine sec_2 to controlled in exchange for common_stock of controlled and the assumption of certain liabilities together with step xliv the controlled contribution controlled will recapitalize into two classes of stock controlled class a common and controlled class b common similar to the capital structure of distributing and will increase the number of its shares outstanding xlviii distributing will transfer a note note to controlled in exchange for a number of shares equal to the number of shares that will be distributed to the country a shareholders in the external distribution step xlix below xlix l li lii distributing will distribute the controlled class a common and controlled class b common to the distributing shareholders including the country a shareholders on a pro_rata basis based on their ownership of distributing class a common and distributing class b common in lieu of issuing fractional shares of controlled a distribution agent will aggregate the fractional shares of controlled into whole shares and sell the whole shares in the public markets the distribution agent will distribute the aggregate sales proceeds ratably to distributing shareholders who otherwise would have received fractional shares of controlled common_stock the external distribution the country a shareholders will distribute their shares in controlled to the u s shareholders distributing will transfer distributing shares to the u s shareholders in exchange for their shares in controlled distributing will transfer the controlled shares received from the u s shareholders to controlled in satisfaction of note plr-149958-12 on or before the date of the external distribution distributing and controlled will enter into various agreements post-separation agreements that will govern their relationship and that of their respective subsidiaries after the external distribution the post-separation agreements will include a separation and distribution agreement transition services agreement tax sharing and indemnification agreement employee matters agreement intellectual_property license agreement and subleases of certain property as part of these agreements distributing has agreed to indemnify fsub for certain losses associated with legal matters arising in connection with certain conduct occurring prior to the date of the external distribution legal matters in addition certain controlled group members are involved in pending country a litigation which may result in such group members receiving significant refund amounts refund amounts if the refund amounts are received prior to the external distribution the cash contribution amount made by distributing to controlled immediately before the external distribution will be reduced to account for the refund amounts if the refund amounts are received by controlled group members after the external distribution the post-separation agreements provide that controlled must transfer such amounts to distributing and such payment will be treated as an adjustment to the cash contribution amount as if such payment was made immediately before the controlled distribution the separation and distribution agreement also provides for a post-closing adjustment cash contribution adjustment to the cash contribution amount once a final_determination of the amount of cash and cash equivalents on hand in controlled and its subsidiaries has been made to the extent that the amount of cash and cash equivalents either exceeds or is less than the targeted amount such excess will be returned to distributing or distributing will make an additional_contribution as applicable following the external distribution no more than three officers or key employees of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries the majority of the board_of directors for each of distributing and controlled will be independent and non-overlapping representations distributing makes the following representations with respect to the fsub reorganization 1a distributing through controlled and dre will receive only distributing interests in the fsub reorganization plr-149958-12 1b 1c 1d 1e 1f 1g 1h the fair_market_value of the distributing interests which distributing through controlled and dre will receive will be approximately equal to the fair_market_value of the fsub interests distributing will surrender through controlled and dre in the exchange immediately following consummation of the fsub reorganization distributing through controlled and dre will own all of the outstanding distributing interests and except for distributing interests issued to distributing through controlled and dre for a nominal amount will own such interests solely by reason of its ownership of the interests in fsub immediately prior to the fsub reorganization immediately after the fsub reorganization distributing will possess the same assets and liabilities as those possessed by fsub immediately prior to the fsub reorganization except for assets used to pay expenses in connection with the fsub reorganization these assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of fsub immediately prior to the fsub reorganization no assets will be distributed and there will be no dissenting shareholders in the fsub reorganization the liabilities of fsub to be assumed within the meaning of sec_357 by distributing plus the liabilities if any to which the transferred assets are subject were incurred by fsub in the ordinary course of its business and are associated with the assets to be transferred fsub will be eligible to elect to be treated as disregarded as an entity separate from its owner under sec_301_7701-2 and sec_301_7701-3 and will make such election effective at least one day after distributing acquires its shares at the time of the fsub reorganization fsub will not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in fsub immediately after the fsub reorganization distributing 8’s proportionate interest in distributing held through controlled and dre will be the same as its proportionate interest in fsub held through controlled and dre immediately before the fsub reorganization for purposes of this representation any variation in distributing 8’s proportionate interest in distributing held through controlled and dre from the proportionate interest that distributing held in fsub held through controlled and dre will be less than one percent revrul_66_284 1966_2_cb_115 plr-149958-12 1i 1j 1k 1l 1m 1n 1o 1p 1q 1r at the time of the fsub reorganization fsub will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 at all times prior to acquiring the assets of fsub in the fsub reorganization i distributing will have been engaged in no business activity ii distributing will have had no federal_income_tax attributes attributes described in sec_381 and iii distributing will have held no assets except for a nominal amount of cash transferred by distributing through controlled and dre each party will pay its own expenses if any incurred in connection with the fsub reorganization the fsub reorganization will be carried out for the corporate business_purpose of facilitating the external distribution at all times before the fsub reorganization fsub will not be a passive_foreign_investment_company within the meaning of sec_1297 and immediately after the fsub reorganization distributing will not be a passive_foreign_investment_company within the meaning of sec_1297 fsub will not hold any united_states real_property interests as defined in sec_897 immediately before the fsub reorganization and distributing will not hold any such interests immediately after the fsub reorganization distributing will be a sec_1248 shareholder with respect to fsub immediately before the fsub reorganization within the meaning of sec_1_367_b_-2 and a sec_1248 shareholder with respect to distributing immediately after the fsub reorganization distributing will comply with the requirements of sec_1 b - d with respect to subsequent exchanges of distributing stock received in the fsub reorganization the fsub reorganization will be an exchange to which sec_1_367_b_-1 applies the notice requirements of sec_1 b - c will be met for the fsub reorganization with respect to any existing gain_recognition_agreement entered into by any member of the u s group in connection with a prior transfer of stock_or_securities to fsub the u s group member will in accordance with treas plr-149958-12 reg sec_1_367_a_-8 enter into a new gain_recognition_agreement as described in sec_1_367_a_-8 that designates distributing as the transferee foreign_corporation for purposes of sec_1_367_a_-8 and comply with the notification requirements thereunder 1s immediately prior to the fsub reorganization no part of fsub 4's earnings_and_profits will be comprised of effectively_connected_earnings_and_profits as defined in either sec_884 or sec_884 distributing makes the following representations with respect to the sub merger and the controlled merger sub merger 2a 2b 2c 2d 2e 2f 2g the sub merger will be effected pursuant to the laws of state a and will qualify as a statutory merger under applicable state a law pursuant to the plan of merger by operation of law the following events will occur simultaneously at the effective time of the sub merger i all of the assets and all of the liabilities except to the extent satisfied or discharged in the transaction of sub immediately before the sub merger will become the assets and liabilities of distributing and ii sub will cease its separate legal existence for all purposes the fair_market_value of the distributing stock received by distributing in the sub merger will be approximately equal to the fair_market_value of the sub stock surrendered by distributing in the sub merger all of the proprietary interests in sub will be preserved within the meaning of sec_1_368-1 there is no plan or intention for distributing to acquire any of the distributing stock received by distributing in exchange for its sub stock distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub merger other than dispositions in the ordinary course of business the liabilities of sub assumed within the meaning of sec_357 by distributing and the liabilities to which the transferred assets of sub are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following the sub merger distributing will continue sub 3’s historic_business or use a significant portion of sub 3’s historic_business_assets in a business plr-149958-12 2h 2i 2j 2k 2l each of the parties to the sub merger will pay their respective expenses if any incurred in connection with the sub merger no intercorporate debt exists between sub and distributing that was issued acquired or will be settled at a discount no two parties to the sub merger are investment companies as defined in sec_368 and iv sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the total fair_market_value of the assets of sub transferred to distributing will exceed the sum of the amount of liabilities assumed within the meaning of sec_357 by distributing in the merger plus the amount of liabilities if any to which the transferred assets are subject 2m immediately after the sub merger the fair_market_value of the assets of distributing will exceed the amount of its liabilities controlled merger 3a 3b 3c 3d the controlled merger will be effected pursuant to the laws of state a and will qualify as a statutory merger under applicable state a law pursuant to the plan of merger by operation of law the following events will occur simultaneously at the effective time of the controlled merger i all of the assets and all of the liabilities except to the extent satisfied or discharged in the transaction of controlled will become the assets and liabilities of controlled and ii controlled will cease its separate legal existence for all purposes the fair_market_value of the controlled stock received by distributing in the controlled merger will be approximately equal to the fair_market_value of the controlled stock surrendered by distributing in the controlled merger all of the proprietary interests in controlled will be preserved within the meaning of sec_1_368-1 there is no plan or intention for controlled to acquire any of the controlled stock received by distributing in exchange for its controlled stock plr-149958-12 3e 3f 3g 3h 3i 3j 3k 3l controlled has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the controlled merger other than dispositions in the ordinary course of business the liabilities if any of controlled assumed within the meaning of sec_357 by controlled and the liabilities to which the transferred assets of controlled are subject were incurred by controlled in the ordinary course of its business and are associated with the assets transferred following the controlled merger controlled will continue the historic_business of controlled or use a significant portion of controlled 4’s historic_business_assets in a business each of the parties to the controlled merger will pay their respective expenses if any incurred in connection with the controlled merger no intercorporate debt exists between controlled and controlled that was issued acquired or will be settled at a discount no two parties to the controlled merger are investment companies as defined in sec_368 and iv controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the total fair_market_value of the assets of controlled transferred to controlled will exceed the sum of the amount of liabilities assumed within the meaning of sec_357 by controlled in the merger plus the amount of liabilities if any to which the transferred assets are subject 3m immediately after the controlled merger the fair_market_value of the assets of controlled will exceed the amount of its liabilities distributing makes the following representations with respect to the controlled conversion 4a controlled and distributing will adopt a plan_of_liquidation by conversion of controlled into a limited_liability_company the controlled plan_of_liquidation and the controlled conversion will occur pursuant to the controlled plan_of_liquidation 4b distributing on the date of adoption of the controlled plan_of_liquidation the controlled plan date and at all times until the controlled plr-149958-12 4c 4d 4e 4f 4g 4h 4i 4j 4k conversion is completed will own percent of the single outstanding class of controlled stock no shares of controlled will have been redeemed during the three years preceding the controlled plan date all deemed transfers from controlled to distributing will occur on the date of the controlled conversion upon the controlled conversion controlled will cease to be a going concern and will cease to conduct any activities as a corporation for federal_income_tax purposes upon the controlled conversion all of the stock of controlled will be cancelled and it will cease to exist as a corporation for federal_income_tax purposes controlled as a corporation will not retain any assets following the controlled conversion for federal_income_tax purposes except as provided for in the proposed transaction controlled will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the controlled plan date except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the controlled plan date no assets of controlled have been or will be disposed of by either controlled or distributing the controlled conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of controlled if persons holding directly or indirectly more than percent in value of the controlled stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 following the controlled conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstance will exist eg the existence of a second regarded_owner of a member interest that will prevent controlled from being treated as disregarded as separate from the owner plr-149958-12 4l 4m 4n 4o 4p 4q of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 prior to the controlled plan date no assets of controlled will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the controlled plan date controlled will report all earned_income represented by assets that will be deemed distributed to distributing the fair_market_value of the assets of controlled will exceed its liabilities both at the controlled plan date and immediately prior to the time of the controlled conversion no intercorporate debt exists between distributing and controlled and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the controlled plan date distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the controlled conversion have been fully disclosed distributing makes the following representations with respect to the distributing contribution sub contribution and sub exchange distributing contribution 5a 5b 5c 5d no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with the distributing contribution and no stock_or_securities will be issued for indebtedness of distributing none of the assets to be transferred in the distributing contribution is sec_306 stock within the meaning of sec_306 the distributing contribution is not the result of solicitation by a promoter broker or investment house distributing will not retain any rights in the assets transferred to distributing in the distributing contribution plr-149958-12 5e 5f 5g 5h 5i 5j 5k 5l 5m no liabilities of distributing will be assumed by distributing in the distributing contribution the adjusted_basis and the fair_market_value of the assets to be transferred by distributing to distributing in the distributing contribution will each equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by distributing plus any liabilities to which the transferred assets are subject the total fair_market_value of the assets to be transferred by distributing to distributing will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by distributing ii the amount of liabilities owed to distributing by distributing that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in the distributing contribution the fair_market_value of the assets of distributing will exceed the amount of its liabilities and basis immediately after the distributing contribution there will be no indebtedness created in favor of distributing as a result of the distributing contribution the transfers and exchanges in the distributing contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined the exchange in the distributing contribution will occur on a single date there is no plan or intention on the part of distributing to redeem or otherwise reacquire any distributing stock or indebtedness to be issued in the distributing contribution taking into account any issuance of additional shares in distributing any issuance of shares for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing shares and the sale exchange transfer by gift or other_disposition of any of the shares in distributing to be received in the exchange distributing will be in control of distributing within the meaning of sec_368 5n distributing will receive stock of distributing approximately equal to the fair_market_value of the property transferred to distributing plr-149958-12 5o 5p 5q 5r 5s other than as described in the proposed transaction distributing will remain in existence and retain and use the property transferred to it in a trade_or_business other than as described in the proposed transaction there is no plan or intention by distributing to dispose_of the transferred property other than in the normal course of business operations each of the parties to the distributing contribution will pay their own expenses if any incurred in connection with the distributing contribution distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the distributing stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor 5t distributing will not be a personal_service_corporation within the meaning of sec_269a sub contribution 6a 6b 6c 6d 6e 6f no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub contribution and no stock_or_securities will be issued for indebtedness of sub none of the distributing class b common_stock to be transferred is sec_306 stock within the meaning of sec_306 the sub contribution is not the result of solicitation by a promoter broker or investment house distributing will not retain any rights in the distributing class b common_stock transferred to sub the adjusted_basis and the fair_market_value of the distributing class b common_stock to be transferred by distributing to sub will equal or exceed the sum of the liabilities if any to be assumed by sub plus any liabilities to which the distributing class b shares are subject the total fair_market_value of distributing class b common_stock transferred from distributing to sub will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by sub ii the amount of liabilities owed to sub by distributing that plr-149958-12 are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in the sub contribution the fair_market_value of the assets of sub will exceed the amount of its liabilities and basis immediately after the sub contribution no liabilities of distributing will be assumed by sub in the sub contribution there is no indebtedness between distributing and sub and there will be no indebtedness created in favor of distributing as a result of the sub contribution the transfers and exchanges in the sub contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined the exchange in the sub contribution will occur on a single date there is no plan or intention on the part of sub to redeem or otherwise reacquire any sub stock or indebtedness to be issued in the sub contribution taking into account any issuance of additional shares in sub any issuance of shares for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub shares and the sale exchange transfer by gift or other_disposition of any of the shares in sub to be received in the exchange distributing will be in control of sub within the meaning of sec_368 distributing will receive stock of sub approximately equal to the fair_market_value of the property transferred to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations distributing and sub will pay their own expenses if any incurred in connection with the sub contribution sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 6g 6h 6i 6j 6k 6l 6m 6n 6o 6p 6q 6r plr-149958-12 6s 6t distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the sub stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub will not be a personal_service_corporation within the meaning of sec_269a sub exchange 7a 7b 7c 7d 7e 7f 7g 7h 7i the external distribution would be pursued by distributing regardless of whether the sub and fsub stock losses would be recognized by virtue of the proposed transaction distributing would be entitled to recognize the losses with respect to the stock of fsub and sub upon a taxable sale of such stock to an unrelated third party the j percent of the stock of fsub will be acquired by sub in a single transfer by distributing pursuant to the sub exchange at the time of the sub exchange fsub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in fsub the amount of consideration deemed paid for the fsub stock in the sub exchange will be approximately equal to the value of the fsub stock acquired the fair_market_value of the assets of each of sub and fsub will exceed each subsidiary’s liabilities at the time of the sub exchange and after the external distribution except for any asset described in sec_1_338-8 neither sub nor any member of the sub affiliated_group within the meaning of sec_338 has any plan or intention to acquire from sub or any subsidiary thereof any asset described in sec_1_338-8 after application of sec_1_338-8 the sub preferred_stock will constitute stock in sub and not indebtedness for federal_income_tax purposes the terms of the sale agreement pursuant to which distributing will sell the sub preferred_stock to investors will be determined pursuant to arm's length negotiations between distributing on the one hand and unrelated third parties on the other hand plr-149958-12 7j 7k 7l 7m 7n 7o 7p 7q the unrelated third parties that will acquire the sub preferred_stock pursuant to the sale agreement will not be parties whose ownership of sub would be attributed to distributing pursuant to sec_318 at the time distributing sells the sub preferred_stock to the unrelated third parties there will be no current plan or intention to redeem the sub preferred_stock before the first date that the sub preferred_stock is callable immediately after the external distribution sub will not be attributed any stock held by distributing under sec_318 without regard to sec_318 there is no plan or intention for distributing sub sub or fsub to cease to remain in existence as separate corporations for federal_income_tax purposes there is no plan or intention on the part of sub to sell or otherwise dispose_of any of the shares of fsub or sub acquired in the sub exchange sub preferred_stock investors will not cause distributing and sub or sub or fsub to be members of the same controlled_group as defined in sec_267 if that section was amended by substituting percent for percent following the proposed transaction ie or fewer individuals trusts or estates that hold sub preferred_stock will not own more than percent of the total combined voting power or value of all classes of stock of distributing on the one hand and sub or sub or fsub on the other hand distributing on the one hand and sub and sub and fsub on the other hand will cease to be members of the same controlled_group as defined in sec_267 upon the consummation of the external distribution ie i distributing will not own more than percent of the total voting power or value of all classes of stock of sub or sub or fsub and ii or fewer individuals trusts or estates will not own more than percent of the total voting power or value of all classes of stock of sub and sub and fsub no holder of distributing common_stock or controlled common_stock or sub stock immediately following the external distribution will own within the meaning of sec_318 percent or more of the distributing common_stock or the controlled common_stock or the sub stock other than controlled in the case of sub stock plr-149958-12 7r 7s 7t 7u immediately following the external distribution for purposes of sec_1_197-2 i the beneficial_ownership interest of distributing in the stock of each of controlled and sub represents less than percent of the total combined voting power of all classes of stock of controlled and sub entitled to vote and less than percent of the total value of the shares of all classes of stock of controlled and sub outstanding and ii the beneficial_ownership interest in each of controlled and sub in the stock of distributing represents less than percent of the total combined voting power of all classes of stock of distributing entitled to vote and less than percent of the total value of the shares of all classes of stock of distributing outstanding the external distribution is not being engaged in or structured with a principal purpose to avoid the provisions of sec_267 including for example by avoiding treatment as an intercompany sale or by distorting the timing of losses or deductions within the meaning of sec_1 f - h the formation of sub and the sub exchange is not an acquisition described in sec_269 or a the principal purpose of which is evasion or avoidance of u s federal_income_tax within the meaning of sec_269 the acquisition of intangible assets of dre and dre in the proposed transaction is not being undertaken to avoid the operation of the anti- churning rules of sec_197 and sec_1_197-2 in the representations that follow the terms controlled distributing distributing shareholder s and contribution are defined for each distribution as indicated below distribution controlled distributing distribution controlled distributing distributing shareholder distributing distribution controlled distributing fsub distribution controlled distributing distributing contribution first controlled contribution second controlled contribution controlled contribution plr-149958-12 distribution distribution distribution distribution distribution controlled controlled controlled controlled controlled distributing distributing distributing distributing distributing distributing distributing distributing distributing distributing n a controlled contribution n a n a n a the term active business refers to the active trade_or_business as defined in sec_355 and related treasury regulations of a particular distributing or controlled as appropriate distributing makes the following representations for each of distribution distribution distribution and distribution 8a 8b 8c 8d 8e 8f any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities the fair_market_value of common_stock received by distributing will be approximately equal to the fair_market_value of the distributing common_stock surrendered by distributing in the exchange no part of the consideration to be distributed by distributing in the distribution will be received by distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its separate_affiliated_group as defined in sec_355 sag the distributing sag as one corporation for purposes of representations 8e 8g and 8i references to distributing include the distributing sag the five years of financial information submitted on behalf of the distributing active business is representative of the present operation of the distributing active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the controlled active business is representative of the present operation of the controlled active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 8g other than as described in the proposed transaction distributing neither acquired the distributing active business nor acquired control of an entity plr-149958-12 conducting the distributing active business during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part other than as described in the proposed transaction controlled neither acquired the controlled active business nor acquired control of an entity conducting the controlled active business during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following the distribution distributing and controlled will each continue the active_conduct of the distributing active business distributing and the controlled active business controlled independently and with their separate employees the distribution is being carried out for the corporate business_purpose of facilitating the external distribution and is motivated in whole or substantial part by this corporate business_purpose the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for distribution sec_1 and the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject for distribution the fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution the liabilities if any assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution sec_1 and 8h 8i 8j 8k 8l 8m 8n 8o plr-149958-12 8p 8q 8r 8s 8t 8u any intercorporate debt that will exist between distributing and controlled at the time of or subsequent to distribution will result from ordinary course intercorporate movements of cash no two parties to the distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the distribution within the meaning of sec_355 either i any person that holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing nor controlled is or will be a disqualified_investment_corporation within the meaning of sec_355 plr-149958-12 8v 8w 8x 8y 8z distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and controlled immediately before and after the distribution neither distributing nor controlled will be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the distribution distributing’s deemed transfer of assets to controlled in exchange for stock of controlled in the contribution is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b distributing and controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after the distribution controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after the distribution distributing makes the following representations with respect to each of distribution distribution distribution and distribution 9a 9b 9c 9d 9e any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing in the distribution will be received by distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its sag the distributing sag as one corporation the five years of financial information submitted on behalf of the distributing active business is representative of the present operation of the distributing active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the controlled active business is representative of the present operation of the controlled active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-149958-12 9f 9g 9h 9i 9j 9k 9l 9m 9n 9o the distributing sag neither acquired the distributing active business nor acquired control of an entity conducting the distributing active business during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part controlled neither acquired the controlled active business nor acquired control of an entity conducting the controlled active business during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following the distribution the distributing sag and controlled will each continue the active_conduct of the distributing active business distributing sag and the controlled active business controlled independently and with its separate employees the distribution is being carried out for the corporate business_purpose of facilitating the external distribution and is motivated in whole or substantial part by this corporate business_purpose the distribution is not being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution the liabilities if any assumed within the meaning of sec_357 by controlled in the distribution were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of the distribution any continuing intercorporate debt arising after the distribution will result from ordinary course intercorporate movements of cash no two parties to the distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing plr-149958-12 9p 9q 9r percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of such corporation immediately after the distribution within the meaning of sec_355 either i any person that holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing nor controlled is or will be a disqualified_investment_corporation within the meaning of sec_355 distributing makes the following representations with respect to distribution 10a 10b 10c any indebtedness owed by distributing to distributing after distribution will not constitute stock_or_securities the fair_market_value of the common_stock received by sub will be approximately equal to the fair_market_value of the distributing common_stock surrendered by sub in the exchange no part of the consideration to be distributed by distributing in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of distributing plr-149958-12 10d 10e 10f 10g 10h 10i 10j 10k 10l in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its sag the distributing sag as one corporation the five years of financial information submitted on behalf of the distributing active business is representative of the present operation of the distributing active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the controlled active business is representative of the present operation of the controlled active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted distributing neither acquired the distributing active business nor acquired control of an entity conducting the distributing active business during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the distributing sag neither acquired the controlled active business nor acquired control of an entity conducting the controlled active business during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following distribution distributing and the distributing sag will each continue the active_conduct of the distributing active business distributing and the controlled active business distributing sag independently and with its separate employees distribution is not being used principally as a device for the distribution of earnings_and_profits of distributing or distributing or both distribution is being carried out for the corporate business_purpose of facilitating the external distribution and is motivated in whole or substantial part by this corporate business_purpose no intercorporate debt will exist between distributing and distributing at the time of distribution any continuing intercorporate debt arising after distribution will result from ordinary course intercorporate movements of cash plr-149958-12 10m no two parties to distribution are investment companies as defined in sec_368 and iv 10n 10o 10p 10q for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or distributing including any predecessor or successor of such corporation immediately after distribution within the meaning of sec_355 either i any person that holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing nor distributing is or will be a disqualified_investment_corporation within the meaning of sec_355 distributing makes the following representations with respect to distribution 11a any indebtedness owned by controlled to distributing after distribution will not constitute stock_or_securities plr-149958-12 11b 11c 11d 11e 11f 11g 11h 11i 11j no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing in applying b b regarding the active_conduct_of_a_trade_or_business distributing and controlled will each treat all members of their respective sags respectively the distributing sag and the controlled sag as one corporation the five years of financial information submitted on behalf of the distributing active business is representative of the present operation of the distributing active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the controlled active business is representative of the present operation of the controlled active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the distributing sag neither acquired the distributing active business nor acquired control of an entity conducting the distributing active business during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part other than as described in the proposed transaction the controlled sag neither acquired the controlled active business nor acquired control of an entity conducting the controlled active business during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following distribution the distributing sag and the controlled sag will each continue the active_conduct of the distributing active business distributing sag and the controlled active business controlled sag independently and with its separate employees distribution is not being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both distribution is being carried out for the corporate business_purpose of facilitating the external distribution and is motivated in whole or substantial part by this corporate business_purpose plr-149958-12 11k 11l the total adjusted bases and fair_market_value of the assets transferred by distributing to controlled in the controlled contribution will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution the liabilities if any assumed within the meaning of sec_357 by controlled in the controlled contribution and the liabilities if any to which the assets transferred in the controlled contribution are subject were incurred in the ordinary course of business and are associated with the assets being transferred 11m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution 11n 11o 11p no two parties to distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 11q distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or plr-149958-12 greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of such corporation 11r immediately after distribution within the meaning of sec_355 either i any person that holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing nor controlled is or will be a disqualified_investment_corporation within the meaning of sec_355 11s there is no regulatory legal contractual or economic compulsion or requirement that distributing make all or part of the distributing contribution as a condition to distribution distributing makes the following representations with respect to the external distribution 12a 12b 12c 12d 12e any indebtedness owed by controlled to distributing after the external distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing in the external distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its sag the controlled sag as one corporation the five years of financial information submitted on behalf of the distributing active business conducted by distributing is representative of the present operation of the distributing active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the controlled active business conducted by the controlled sag is representative of the present operation of the controlled active business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 12f distributing neither acquired the distributing active business nor acquired control of an entity conducting the distributing active business during the five-year period ending on the date of the external distribution in a plr-149958-12 12g 12h 12i 12j 12k transaction in which gain_or_loss was recognized or treated as recognized in whole or in part other than as described in the proposed transaction the controlled sag neither acquired the controlled active business nor acquired control of an entity conducting the controlled active business during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following the external distribution distributing and controlled will each continue the active_conduct of the distributing active business distributing and the controlled active business controlled sag independently and with its separate employees the external distribution will be carried out for the following corporate business purposes i to optimize the potential for the busine sec_1 and busine sec_2 businesses by allowing each separate management team to focus on its respective business ii to provide the ability for each of the separate companies to use their stock as acquisition currency and iii to allow compensatory grants to employees within the busine sec_1 and busine sec_2 businesses to be more closely aligned with the performance of such employees in each respective business the external distribution is motivated in whole or substantial part by these corporate business purposes the external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled plus ii any liabilities to which the transferred assets are subject and iii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 12l the liabilities if any assumed within the meaning of sec_357 by controlled in the controlled contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred 12m no intercompany debt will exist immediately after the external distribution between distributing or its subsidiaries on the one hand and controlled or its subsidiaries on the other except possibly for short-term payables plr-149958-12 12n 12o 12p 12q 12r 12s arising in the ordinary course of business including in connection with the post-separation agreements immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d i r b and as currently in effect sec_1_1502-13 as published in t d further distributing 8's excess_loss_account with respect to the controlled stock if any will be included in income immediately before the external distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except as provided for in the post-separation agreements no two parties to the controlled contribution and external distribution are investment companies as defined in sec_368 and iv no investment_credit determined under sec_46 has been or will be claimed with respect to any property contributed to controlled by distributing in connection with the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing entitled to vote or percent or more of the total value of shares of all classes of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on any stock of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution plr-149958-12 12t 12u 12v immediately after the external distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the payment of cash in lieu of fractional shares of controlled stock if any is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in the external distribution to any shareholder in lieu of a fractional share of controlled stock will not exceed one percent of the total consideration that will be distributed in the external distribution any fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder of record will receive cash in an amount equal to or greater than the value of one full share of controlled stock 12w neither distributing nor controlled has been a u s real_property holding corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of the distribution and neither distributing nor controlled will be a usrphc immediately after the distribution rulings based solely on the information and representations submitted we rule as follows first controlled contribution and distribution for federal_income_tax purposes steps x through xii and steps xiv through xv will be treated as though distributing contributed the busine sec_3 dres to controlled in exchange for all of the stock in controlled stock then distributed the controlled stock to distributing in exchange for a portion of distributing 2’s stock in distributing the first controlled contribution and distribution see revrul_83_142 1983_2_cb_68 revrul_77_191 1977_1_cb_94 plr-149958-12 the first controlled contribution and distribution together will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the first controlled contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the first controlled contribution sec_1032 controlled 1’s basis in each asset received in the first controlled contribution will equal the basis of such asset in the hands of distributing immediately before the first controlled contribution sec_362 controlled 1’s holding_period in each asset received in the first controlled contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss and no amount will otherwise be included in its income on its exchange of stock in distributing for stock in controlled in distribution sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock in distribution sec_361 distributing 2’s basis in the controlled stock received in distribution will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 distributing 2’s holding_period in the controlled stock received in distribution will include distributing 2’s holding_period in the distributing stock exchanged therefor provided that distributing held such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a distributing 1’s deemed transfer of assets to controlled in the first controlled contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply plr-149958-12 distributing 1’s transfer of the controlled stock in distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1 b - d and b -5 f apply to the extent that distributing 2’s or fsub 6’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than their respective predistribution amount as defined in sec_1_367_b_-5 distributing or fsub or both must include the amount of such difference in income as a deemed_dividend from such corporation any basis increase provided in sec_1_367_b_-2 shall apply to a deemed_dividend that is included in income pursuant to sec_1 b - d only to the extent that such basis increase does not increase the distributee’s basis above the fair_market_value of such stock and does not diminish the distributee’s postdistribution amount with respect to such corporation second controlled contribution and distribution for federal_income_tax purposes steps xiii through xv will be treated as though distributing contributed its busine sec_1 assets to controlled in exchange for additional controlled stock and then distributed all of the controlled stock to fsub the second controlled contribution and distribution see revrul_83_142 1983_2_cb_68 revrul_77_191 1977_1_cb_94 the second controlled contribution and distribution together will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize gain on the second controlled contribution to the extent that the sum of the amount of liabilities assumed by controlled exceeds the total adjusted bases of the property transferred pursuant to the exchange sec_357 controlled will recognize no gain_or_loss on the second controlled contribution sec_1032 controlled 1’s basis in each asset received in the second controlled contribution will equal the basis of such asset in the hands of distributing immediately before the second controlled contribution increased in the amount of gain if any recognized by distributing on the transfer sec_362 plr-149958-12 controlled 1’s holding_period in each asset received in the second controlled contribution will include the period during which distributing held such asset sec_1223 fsub will recognize no gain_or_loss and no amount will otherwise be included in its income on its receipt of controlled stock in distribution sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock in distribution sec_361 fsub 4’s basis in its distributing stock and controlled stock immediately after distribution will be the same as the basis of the distributing stock fsub held immediately before distribution allocated in proportion to their relative fair market values at the time of distribution in accordance with sec_1_358-2 sec_358 and c fsub 4’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock with respect to which such distribution will be made provided that fsub held such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a distributing 2’s deemed transfer of assets to controlled in the second controlled contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply distributing 2’s transfer of the controlled stock in distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1 b - c and b -5 f apply to the extent that fsub 4’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than its predistribution amount as defined in sec_1_367_b_-5 fsub 4’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however fsub 4’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero fsub must instead include such amount in income as a deemed_dividend from such corporation if fsub reduces the basis in the stock of distributing or controlled or has an inclusion with respect to plr-149958-12 such stock fsub must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 fsub reorganization for federal_income_tax purposes the fsub reorganization will be treated as a transfer by fsub of its assets to distributing in exchange for distributing stock and distributing 3’s assumption of the liabilities of fsub followed by fsub 4’s distribution of such distributing stock to its sole shareholder distributing see revrul_67_274 1967_2_cb_141 the fsub reorganization will qualify as a reorganization described in sec_368 fsub and distributing are each a_party_to_a_reorganization within the meaning of sec_368 the implementation of the proposed transaction will not preclude the fsub reorganization from qualifying as a sec_368 reorganization see revrul_96_29 1996_1_cb_50 fsub will recognize no gain_or_loss upon the transfer of all of its assets to distributing in exchange for distributing stock and the assumption_of_liabilities sec_361 and sec_357 distributing will recognize no gain_or_loss upon its receipt of the fsub assets in exchange for distributing stock sec_1032 distributing 3’s basis in the assets acquired from fsub will be the same as fsub 4’s basis in such assets immediately before the fsub reorganization sec_362 distributing 3’s holding_period for the assets acquired from fsub will include the period during which fsub held such assets sec_1223 fsub will recognize no gain_or_loss on the distribution to distributing of the distributing stock sec_361 distributing will recognize no gain_or_loss upon the exchange of its fsub stock for the stock of distributing sec_354 distributing 8’s basis in the distributing stock received in the fsub reorganization will be the same as distributing 8’s basis in the fsub stock exchanged therefor as determined immediately prior to the fsub reorganization sec_358 distributing 8’s holding_period for the distributing stock will include the period during which distributing held the fsub stock exchanged therefor plr-149958-12 provided distributing held the fsub stock as a capital_asset at the time of the exchange sec_1223 the taxable_year of fsub will not close on the date of the fsub reorganization and such taxable_year will continue in the name of distributing sec_1_381_b_-1 subject_to the conditions and limitations of sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder and sec_1_367_b_-7 and sec_1 b - distributing will succeed to and take into account the tax_attributes of fsub described in sec_381 sec_381 and sec_1_381_a_-1 no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the fsub reorganization sec_1_367_b_-4 which is being treated as a reorganization under sec_368 controlled contribution distribution and distribution for federal_income_tax purposes steps xx through xxiii will be treated as though distributing contributed its interests in fsub and distributing and other assets to controlled in exchange for all of the stock in controlled and then distributed the controlled stock to distributing the controlled contribution and distribution and then distributing distributed all of the stock in controlled to distributing distribution see revrul_83_142 1983_2_cb_68 the controlled contribution and distribution together will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the controlled contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the controlled contribution sec_1032 controlled 2’s basis in each asset received in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before the controlled contribution sec_362 plr-149958-12 controlled 2’s holding_period in each asset received in the controlled contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled stock in distribution sec_361 distributing will recognize no gain_or_loss on its receipt of controlled stock in distribution sec_355 distributing 3’s basis in its distributing stock and controlled stock immediately after distribution will be the same as the basis of the distributing stock distributing held immediately before distribution allocated in proportion to their relative fair market values at the time of distribution in accordance with sec_1_358-2 sec_358 and c distributing 3’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock with respect to which such distribution is made provided that distributing held such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a distributing 2’s transfer of assets to controlled in the controlled contribution will be an exchange to which sec_1_367_b_-1 and - a apply distributing 2’s transfer of the controlled stock in distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1 b - c and b -5 f apply to the extent that distributing 3’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than its predistribution amount as defined in sec_1_367_b_-5 distributing 3’s basis in such stock immediately after the distribution must be reduced by the amount of the difference distributing 3’s basis in such stock however must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock distributing must increase its basis in plr-149958-12 the stock of the other corporation to the extent provided in sec_1_367_b_-5 distributing will recognize no gain_or_loss on the distribution of controlled stock in distribution sec_355 distributing will recognize no gain_or_loss and no amount will be included in its income on its receipt of controlled stock in distribution sec_355 distributing 8’s basis in its distributing stock and controlled stock immediately after distribution will be the same as the basis of the distributing stock distributing held immediately before distribution allocated in proportion to their relative fair market values at the time of distribution in accordance with sec_1_358-2 sec_358 and c distributing 8’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock with respect to which such distribution is made provided that distributing held such distributing stock as a capital_asset on the date of distribution sec_1223 distributing 3’s earnings_and_profits will be adjusted and controlled 2’s earnings_and_profits will be determined in accordance with sec_312 and sec_1_312-10 distributing 3’s transfer of the controlled stock in distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1 b - c and b -5 f apply to the extent that distributing 8’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than its predistribution amount as defined in sec_1_367_b_-5 distributing 8’s basis in such stock immediately after the distribution must be reduced by the amount of the difference distributing 8’s basis in such stock however must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock distributing must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 sub merger plr-149958-12 the merger of sub into distributing will constitute a reorganization within the meaning of sec_368 sub and distributing will each be a party to the reorganization within the meaning of sec_368 sub will recognize no gain_or_loss on the transfer of all of its assets to distributing in exchange for distributing stock and the assumption_of_liabilities sec_357 and sec_361 distributing will recognize no gain_or_loss upon the receipt of the sub assets in exchange for distributing stock sec_1032 distributing 9’s basis in the assets acquired from sub will be the same as sub 3’s basis in such assets immediately before the merger sec_362 distributing 9’s holding_period for the assets acquired from sub will include the period during which distributing held such assets sec_1223 sub will recognize no gain_or_loss on the distribution to distributing of the distributing stock sec_361 distributing will recognize no gain_or_loss upon the surrender of its sub stock in exchange for the stock of distributing sec_354 the basis of the distributing stock in the hands of distributing will be equal to the basis of the sub stock distributing surrendered in exchange therefor sec_358 the holding_period for the distributing stock in the hands of distributing will include the period during which distributing held the sub stock exchanged therefor provided that distributing held the sub stock as a capital_asset on the date of the exchange sec_1223 as provided by sec_381 distributing will succeed to the tax_attributes of sub enumerated in sec_381 controlled contribution and distribution the controlled contribution and distribution together will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr-149958-12 distributing will recognize no gain_or_loss on the controlled contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the controlled contribution sec_1032 distributing will recognize no gain_or_loss on the distribution of the controlled stock in distribution sec_361 distributing will recognize no gain_or_loss and no amount will be included in its income on its receipt of controlled stock in distribution sec_355 distributing 5’s basis in its distributing stock and controlled stock immediately after distribution will be the same as the basis of the distributing stock which distributing held immediately before distribution allocated in proportion to their relative fair market values at the time of distribution in accordance with sec_1_358-2 sec_358 and c distributing 5’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock with respect to which such distribution is made provided distributing held such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a distribution distribution and distribution the following rulings incorporate the definitions of distributing distributing shareholder controlled and contribution as set forth in the table above distributing will recognize no gain_or_loss on the distribution of the controlled stock in the distribution sec_355 distributing shareholder will recognize no gain_or_loss on its receipt of the controlled stock in the distribution sec_355 distributing shareholder’s basis in its distributing stock and controlled stock immediately after the distribution will be the same as the basis of the distributing stock distributing shareholder held immediately before the distribution allocated in proportion to their relative fair market values at the plr-149958-12 time of the distribution in accordance with sec_1_358-2 sec_358 and c distributing shareholder's holding_period in the controlled stock received in the distribution will include the holding_period of the distributing stock with respect to which such distribution is made provided that distributing shareholder held such distributing stock as a capital_asset on the date of the distribution sec_1223 distributing’s earnings_and_profits will be adjusted and controlled’s earnings_and_profits will be determined in accordance with sec_312 and sec_1_312-10 controlled conversion the controlled conversion will be treated as a distribution by controlled in complete_liquidation under sec_332 distributing will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of controlled in the controlled conversion sec_332 controlled will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing in the controlled conversion sec_337 distributing 8’s basis in each asset of controlled deemed received in the controlled conversion will equal the basis of such asset in the hands of controlled immediately before the controlled conversion sec_334 distributing 8’s holding_period in each asset of controlled deemed received in the controlled conversion will include the period during which controlled held such asset sec_1223 distributing will succeed to and take into account the items of controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent controlled 3’s earnings_and_profits are reflected in distributing 8’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of controlled as of the date of the controlled conversion section plr-149958-12 c a and sec_1_381_c_2_-1 sec_1_1502-33 any deficit in the earnings_and_profits of controlled will be used only to offset earnings_and_profits accumulated after the date of the controlled conversion sec_381 distribution distributing will recognize no gain_or_loss on the distribution of distributing stock in distribution sec_355 sub will recognize no gain_or_loss on its exchange of stock in distributing for distributing stock in distribution sec_355 sub 11’s basis in the distributing stock immediately after the distribution will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 sub 11’s holding_period in the distributing stock received in distribution will include sub 11’s holding_period in the distributing stock exchanged therefor provided that sub held such distributing stock as a capital_asset on the date of distribution sec_1223 no adjustment will be made to the earnings_and_profits of distributing distributing contribution distributing will recognize no gain_or_loss on the distributing contribution sec_351 distributing will recognize no gain_or_loss on the distributing contribution sec_1032 distributing 8’s basis in its stock of distributing will be increased by an amount equal to the basis of the transferred assets and such increased basis shall not be separately tracked within any share sec_358 distributing 8’s holding_period in the distributing stock constructively received in the distributing contribution will include distributing 8’s holding_period in the transferred assets provided that distributing held such assets as capital assets on the date of the distributing contribution sec_1223 plr-149958-12 distributing 9’s basis in each asset received in the distributing contribution will equal the basis of such asset in the hands of distributing immediately before the distributing contribution sec_362 distributing 9’s holding_period in each asset received in the distributing contribution will include the holding_period during which distributing held such asset sec_1223 sub contribution distributing will recognize no gain_or_loss on the sub contribution sec_351 sub will recognize no gain_or_loss on the sub contribution sec_1032 distributing 9’s basis in its stock of sub will be increased by an amount equal to the basis of the transferred assets and such increased basis shall not be separately tracked within any share sec_358 distributing 9’s holding_period in the sub stock constructively received in the sub contribution will include distributing 9’s holding_period in the transferred assets provided that distributing held such assets as capital assets on the date of the sub contribution sec_1223 sub 11’s basis in each asset received in the sub contribution will equal the basis of such asset in the hands of distributing immediately before the sub contribution sec_362 sub 11’s holding_period in each asset received in the sub contribution will include the holding_period during which distributing held such asset sec_1223 sub exchange the sub exchange followed by the pre-arranged sale of the sub non- voting preferred_stock pursuant to the sale agreement will be treated as i a sale of j percent of the stock of fsub and the stock of sub by distributing and ii a sale of the assets of dre and dre by distributing in each case to sub pursuant to which gain_or_loss is recognized sec_1001 and revrul_79_70 1979_1_cb_144 plr-149958-12 assuming completion of the proposed transaction sub 16’s acquisition of j percent of the fsub stock from distributing pursuant to the sub exchange will be a qualified_stock_purchase within the meaning of sec_338 assuming an election under sec_338 is effected with respect to fsub an election under sec_338 can be made for any of the fsub foreign subsidiaries so long as an election under g as applicable is made for each higher-tier corporation in the same chain of corporations as the fsub foreign subsidiaries the sale of the dre and dre interests by distributing to sub treated as a sale of the dre and dre assets is not a sale_or_exchange of property either directly or indirectly between related_persons for purposes of sec_1239 see sec_1_1502-13 immediately before the external distribution distributing will take into account the losses recognized as a result of the sub exchange sec_267 and sec_1_267_f_-1 any goodwill going_concern_value and other sec_197 intangibles for which depreciation or amortization would not have been allowable but for sec_197 with respect to the dre and dre assets will not be subject_to the anti-churning_rules of sec_197 and will constitute amortizable sec_197 intangibles sec_1_197-2 controlled contribution and distribution the controlled contribution and distribution together will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the controlled contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the controlled contribution sec_1032 controlled 4’s basis in each asset received in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before the controlled contribution sec_362 plr-149958-12 controlled 4’s holding_period in each asset received in the controlled contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss and no amount will otherwise be included in its income on its receipt of the controlled stock in distribution sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock in distribution sec_361 distributing 8’s basis in its distributing stock and controlled stock immediately after distribution will be the same as the basis of the distributing stock held by distributing immediately before the distribution allocated in proportion to their relative fair market values on the date of distribution in accordance with sec_1_358-2 sec_358 and c distributing 8’s holding_period in the controlled stock received in distribution will include the holding_period of the distributing stock with respect to which such distribution is made provided that distributing held such distributing stock as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a controlled merger the merger of controlled into controlled will constitute a reorganization within the meaning of sec_368 controlled and controlled will each be a party to the reorganization within the meaning of sec_368 controlled will recognize no gain_or_loss on the transfer of all of its assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the distribution of the controlled stock to distributing sec_361 controlled will recognize no gain_or_loss upon the receipt of the controlled assets in exchange for the controlled stock sec_1032 plr-149958-12 controlled 5’s basis in the assets acquired from controlled will be the same as controlled 4’s basis in such assets immediately before the merger sec_362 controlled 5’s holding_period in each asset acquired from controlled will include the period during which controlled held such asset sec_1223 distributing will recognize no gain_or_loss upon the receipt of the stock of controlled in exchange for the stock of controlled sec_354 distributing 8’s basis in the controlled stock will equal the basis of the controlled stock surrendered by distributing in exchange therefor sec_358 distributing 8’s holding_period in the controlled stock will include the period during which distributing held the controlled stock exchanged therefor provided that the controlled stock is held as a capital_asset in the hands of distributing on the date of the exchange pursuant to sec_1223 as provided by sec_381 controlled will succeed to the tax_attributes of controlled enumerated in sec_381 external distribution the controlled contribution and the external distribution together will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the controlled contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the controlled contribution sec_1032 controlled 5’s basis in each asset received in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before the controlled contribution sec_362 controlled 5’s holding_period in each asset received in the controlled contribution will include the period during which distributing held such asset sec_1223 plr-149958-12 distributing will recognize no gain_or_loss on the distribution of the controlled stock in the external distribution sec_361 for federal_income_tax purposes the u s shareholders will be treated as receiving through the country a shareholders solely additional shares of distributing stock in the external distribution distributing shareholders will recognize no gain_or_loss and will not otherwise include any amount in their income on their receipt of the controlled stock in the external distribution sec_355 each distributing shareholder’s basis in the distributing stock and the controlled stock immediately after the external distribution will be the same as the basis of the distributing stock held by such shareholder immediately before the external distribution allocated in proportion to their relative fair market values before the external distribution in accordance with sec_1_358-2 sec_358 a - c each distributing shareholder’s holding_period in the controlled stock received in the external distribution will include the holding_period of the distributing stock with respect to which such distribution is made provided that the shareholder holds such distributing stock as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a the receipt by distributing shareholders of cash in lieu of fractional shares of controlled will be treated for federal_income_tax purposes as if the fractional shares had been distributed to the distributing shareholders in the external distribution and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange pursuant to which gain_or_loss is recognized under sec_1001 provided the fractional share interest is a capital_asset in the hands of the recipient shareholder the gain_or_loss will constitute capital_gain or loss sec_1221 and sec_1222 the u s shareholders will include no amount of gain_or_loss in the income upon the receipt of additional distributing stock sec_305 the basis of the distributing stock held by each of the u s shareholders immediately after the external distribution will equal the basis of the distributing stock the u s shareholders held before the external plr-149958-12 distribution allocated between the distributing stock held before the external distribution and the distributing stock received in the external distribution in proportion to the fair_market_value of each sec_307 and sec_1_307-1 except for purposes of sec_355 payments made between distributing and any of its affiliates and controlled and any of its affiliates in connection with the legal matters refund amounts or cash contribution adjustment which i have arisen or will arise for a taxable_period ending on or before the external distribution or for a taxable_period beginning before and ending after the external distribution and ii will not become fixed and ascertainable until after the external distribution will be viewed as occurring before the external distribution see 344_us_6 revrul_83_73 1983_1_cb_84 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular this office has not reviewed any information pertaining to and has made no determination regarding i ii iii iv v vi whether distributions and the external distribution satisfy the business_purpose requirement of sec_1_355-2 whether distributions and the external distribution are used principally as a device for the distribution of earnings_and_profits of any distributing_corporation or controlled_corporation or combination thereof see sec_355 and sec_1_355-2 whether distributions and the external distribution are part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 the federal tax consequences of steps i through iii of the proposed transaction the federal tax consequences of step xix of the proposed transaction the federal tax consequences of step xxiv of the proposed transaction plr-149958-12 vii viii ix the federal tax consequences of step xxvi of the proposed transaction the federal tax consequences of step xxvii of the proposed transaction the federal tax consequences of step xxviii of the proposed transaction the controlled contribution under subchapter_k of the code arising from distributing 4’s contribution of its entire_interest in pr sec_1 to controlled and x the federal tax consequences of steps xxxviii and xxxix of the proposed transaction procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _a graham magill____________ a graham magill assistant branch chief branch office of associate chief_counsel corporate
